t c memo united_states tax_court estate of eldon l auker deceased kimberlee j auker independent personal representative petitioner v commissioner of internal revenue respondent docket no filed date e's estate includes real_estate and interests in five family-owned entities the assets of which include real_estate and interests in two other family-owned entities that own real_estate e's real_estate consists of three apartment complexes collectively the entities' real_estate consists of commercial rental property residential_rental_property vacant land and developed property_held_for_sale r and e agree that all the real_estate mentioned above must be valued in order to determine the value of e's gross_estate and they agree on the value of each parcel of real_estate before any discount for market absorption and they agree that large marketability and control discounts apply to most of the interests r and e dispute whether a market absorption discount inheres in the value of e's real_estate and the entities' real_estate held a 189-percent market absorption discount inheres in the value of each apartment complex none of the other real_estate is valued by reference to a market absorption discount russell e bowers and bernard l mcara for petitioner trevor t wetherington for respondent memorandum findings_of_fact and opinion laro judge the estate of eldon l auker deceased kimberlee j auker independent personal representative petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in federal estate_tax following concessions by the parties the only issue left to decide is whether a discount for market absorption inheres in the date fair_market_value of certain assets included in the estate of eldon l auker the estate the assets consist of three apartment complexes collectively the apartment complexes and interests in five family-owned entities the assets of which include real_estate and interests in two other family-owned entities that own real_estate we hold that a 189-percent market absorption discount inheres in the fair_market_value of each apartment complex and that the values of the decedent's interests in the entities are not determined by reference to a market absorption discount unless otherwise stated section references are to the applicable provisions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference when the subject petition was filed the estate's legal address was in grand blanc michigan grand blanc and flint michigan are located in genesee county the center of grand blanc is approximately miles south-southeast from the center of flint the decedent developed and managed commercial and residential real_estate in genesee county until his death on date his oldest child kimberlee j auker-cooper ms auker-cooper is the personal representative of his estate on date ms auker-cooper timely filed the estate's form_706 united_states estate and generation-skipping_transfer_tax return with the commissioner of internal revenue the commissioner less than years later the commissioner issued ms auker-cooper in her capacity as the estate's representative a notice_of_deficiency listing a dollar_figure deficiency in federal estate_tax during his lifetime the decedent established a revocable_trust the trust named the eldon l auker living_trust by executing an instrument dated date the provisions of the record does not reveal the personal representative's residence at the time of the petition which were restated in an instrument he executed on date on date the decedent transferred to the trust his title interest as sole_proprietor in the apartment complexes which were named the landings at fountain pointe the landings fox hill glens fox hill and stonehenge gates stonehenge the landings was built in the 1970's and it is sited on acres in grand blanc the landings consists of buildings with a total of living units one- or two-bedroom apartments and townhouses a clubhouse a swimming pool and tennis courts grand blanc is one of genesee county's more affluent communities and its population was growing on the applicable_valuation_date fox hill was built from through and it is sited on dollar_figure acres in grand blanc fox hill consists of buildings with a total of living units one- or two-bedroom apartments and townhouses a clubhouse a swimming pool tennis courts and a jogging trail fox hill is located approximately miles from the landings stonehenge was built in two phases approximately two-thirds of the complex was built from through and the rest which generally consists of five of the more luxurious apartment buildings in the complex was built from date through date stonehenge is sited on dollar_figure acres in flint and it consists of buildings each with living units for a total of living units all of which are one- or two-bedroom apartments a clubhouse a swimming pool and tennis courts flint is the largest city in genesee county and it is the site of general motors gm and other large employers the population and economy of flint were growing on the applicable_valuation_date and it had one of the strongest retail markets in michigan approximately months after the decedent transferred the apartment complexes to the trust he transferred to the trust his complete stock interests in family corporations named auker investments inc grand pointe inc k a a inc and the aukers community developers ltd and his complete ownership_interest in a family general_partnership named eldon l auker enterprises when the decedent died the trust owned equity interests in these entities as follows a 100-percent interest in auker investments inc a 5-percent interest in grand pointe inc a 25-percent interest in k a a inc a 26-percent interest in the aukers community developers ltd and a 08-percent interest in eldon l auker enterprises also at that time auker investments inc owned a 57-percent equity_interest in eldon l auker enterprises the aukers community developers ltd owned a 27-percent equity_interest in eldon l auker enterprises and a 74-percent equity_interest in a family general_partnership named auker enterprises and eldon l auker enterprises and auker enterprises each owned a 50-percent equity_interest in auker homes see the appendix for a chart of the relationships between the various entities and the trust the assets liabilities and net_worth of these entities at the values stipulated by the parties without regard to market absorption discounts were as follows on the date of the decedent's death the applicable_valuation_date big_number big_number dollar_figure big_number big_number big_number auker investments inc asset sec_25 interest in eldon l auker enterprises dollar_figure total liabilities total net_worth total grand pointe inc assets cash accounts and notes receivable receivables--other commercial rental property--fenton hill shopping center hill road grand blanc land under development--held for sale equipment and or vehicles total big_number big_number liabilities total net_worth total k a a inc big_number big_number each remaining equity_interest in all of the entities mentioned above was owned by a member of the auker family either directly or indirectly to the extent that a real_estate interest listed below as an asset does not reference a street address we are unable to determine the specifics of the parcel or parcels of real_estate that relate to that interest assets cash construction in progress receivable--eldon l auker enterprises receivable--other accrued interest on receivables interest in vacant land equipment and or vehicles total liabilities total net_worth total the aukers community developers ltd assets big_number prepaid taxes interest in eldon l auker enterprises interest in auker enterprises total liabilities total net_worth total eldon l auker enterprises assets cash inventory-supplies accounts and notes receivable receivable--auker homes receivable--k a a enterprises accrued interest on receivables land contracts receivable commercial rental property--burger king big_number s saginaw street grand blanc commercial rental property--gingerbread house big_number s saginaw street grand blanc interest in residential rental propertie sec_50 interest in residential rental properties big_number interest in vacant land interest in vacant land interest in vacant land interest in auker homes equipment and or vehicles total liabilities big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number total net_worth total big_number big_number 1we recognize that the total value of these assets is dollar_figure the parties have stipulated that the total value is dollar_figure and they have not explained the difference between their stipulated value and the actual value we proceed using the stipulated value auker homes assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number cash escrow account--sales in process inventory-supplies accounts and notes receivable receivable--kings pointe enterprises receivable--grand pointe inc mortgage receivable--kings pointe enterprises accrued interest on receivables land contracts receivable commercial rental property--victoria square shopping mall big_number hill road grand blanc commercial rental property--kingsley square big_number fenton road flint commercial rental property--ponderosa big_number hill road grand blanc commercial rental property--richfield road medical center big_number richfield road flint residential rental properties big_number big_number big_number big_number big_number big_number big_number sage lake property developed residential lots held_for_sale tri-park development costs land held_for_sale equipment and or vehicles total liabilities total big_number net_worth total big_number 1we recognized that the total value of these assets is dollar_figure the parties have stipulated that the total value is dollar_figure and they have not explained the difference between their stipulated value and the actual value we proceed using the stipulated value auker enterprises assets dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number cash construction in progress receivable--auker homes accrued interest on receivables land contracts receivable commercial rental property--5124 hill road grand blanc commercial rental property--6063 fenton grand blanc interest in commercial rental properties interest in residential rental propertie sec_50 interest in residential rental properties interest in vacant land interest in vacant land interest in vacant land interest in auker homes equipment and or vehicles total liabilities total big_number net_worth total big_number all of the real_estate mentioned above including the apartment complexes which we collectively refer to as the subject property is located in genesee county with the exception of vacant land on holly road holly township michigan which is located in oakland county michigan following the decedent's death the estate paid dollar_figure to the real_estate appraising and consulting firm of allied real_estate appraisers inc to ascertain the current market_value on date of each parcel of the subject property for federal estate_tax purposes wayne e knecht mr knecht mai and lawrence f piper mr piper sra5 collectively referred to as the appraisers two of the firm's certified real_estate appraisers inspected and valued most of the larger interests taking into account the highest_and_best_use of each parcel and assuming that each of the apartment complexes the burger king property located pincite5 s saginaw st grand blanc and the residential_rental_property pincite kings pointe grand blanc would be marketed for a period of months year and to months respectively the appraisers arrived at their values by employing a sales comparison method income capitalization the designation of mai is awarded to qualifying members of the american institute of real_estate appraisers and it is the most highly recognized appraisal designation within the appraisal community mr knecht has held this designation for approximately years the designation of senior residential appraiser is awarded to qualifying members of the society of real_estate appraisers in the average listing for residential property in genesee county was days and the average listing for unsold properties of all types wa sec_170 days method and cost method the appraisers took into account various data on genesee county including its location composition demographics population density and accessibility the appraisers followed an industry definition of the term market_value under which the term meant market value--the most probable price in terms of money which a property should bring in a competitive and open market under all conditions requisite to a fair sale the buyer and seller each acting prudently knowledgeably and assuming the price is not affected by undue stimulus implicit in this definition is the consummation of a sale as of a specific date and the passing of title from seller to buyer under conditions whereby buyer and seller are typically motivated both parties are well informed or well advised and each acting in what they consider their own best interest a reasonable_time if sic allowed for exposure in the open market payment is made in cash or its equivalent financing if any is on terms generally available in the community at the specified date and typical for the property type in its locale the price presents a normal consideration for the property sold unaffected by special financing amounts and or terms services fees costs or credits incurred in the transaction real_estate appraisal terminology revised edition pages the appraisers explained in their appraisal reports that the sales comparison method compares a property with similar properties of the same type which sell close to the valuation_date and that adjustments are made to the sale price of each comparable_property to ascertain the value of the property under consideration comparable properties the reports state are properties which compare to the property under consideration as to time and condition of sale with special emphasis on the condition of the market location physical characteristics income characteristics and terms of financing the reports also state that the income capitalization method ascertains from market transactions the ratio of selling_price to net operating income at the time of sale in order to arrive at a capitalization rate and that this capitalization rate is applied to similar_property on the basis of the similar property's net operating income in order to value it as to the cost method the reports state this method ascertains value through the following three-step process the estimated value of the land that is part of the property to be valued is ascertained using the sales comparison method the cost to reproduce the property under consideration is estimated at current costs and the estimated land value is added to the estimated cost of reproduction less depreciation to arrive at the value of the property under consideration in applying the sales comparison method to each of the apartment complexes the appraisers could not find any sales in genesee county of property similar to the apartment complexes which occurred near the applicable_valuation_date thus the appraisers looked to sales of large apartment complexes in different parts of the state and ascertained and analyzed the five following sales the dollar_figure sale of a 280-unit complex in kalamazoo michigan in date to a michigan limited_partnership the dollar_figure sale of a 142-unit complex in ypsilanti michigan in date to geo nyman the dollar_figure sale of a 70-unit complex in woodhaven michigan in date to kulish the dollar_figure sale of an 81-unit complex in springfield township michigan in date to ron iacobelli and the dollar_figure sale of a 72-unit complex in ann arbor michigan in date to sandy nam the appraisers concluded that the respective values under the sales comparison method for the landings fox hill and stonehenge were dollar_figure dollar_figure and dollar_figure in applying the cost method to each of the apartment complexes the appraisers analyzed three sales of vacant land near the applicable_valuation_date and the cost to reproduce each of the apartment complexes the appraisers concluded that the respective values under the cost method for the landings fox hill and stonehenge were dollar_figure dollar_figure and dollar_figure very few apartment complexes in genesee county actually compare to the apartment complexes in issue in applying the income capitalization method to each of the apartment complexes the appraisers used the band of investment technique to ascertain a capitalization rate for each complex the band of investment technique ascertains an overall rate of return by reference to a mortgage constant or loan component and an equity dividend rate or equity component each complex's total income expenses and net operating income for were the landings fox hill stonehenge total income total expenses net operating income dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number and the appraisers ascertained the following pro forma operating statements to factor into their analysis under the income capitalization method the landings fox hill stonehenge dollar_figure dollar_figure dollar_figure big_number big_number big_number gross possible rent less rebates gross rents after rebates big_number big_number big_number laundry rental income big_number big_number big_number carports rental income big_number big_number big_number total income vacancy big_number big_number big_number effective gross_income less expenses big_number big_number big_number net_income big_number big_number big_number big_number big_number big_number big_number big_number big_number on the basis of market data the appraisers calculated an overall rate of return of percent for the landings the components of this rate were a mortgage constant of percent which was based on an 5-percent loan with a 25-year amortization 5-year call and 75-percent loan to value and an equity dividend rate of percent which was based on a 12-percent equity yield on percent of value the appraisers calculated an overall rate of return of percent for stonehenge and fox hill the components of this rate were a mortgage constant of percent which was based on an 5-percent loan with a 25-year amortization 5-year call and 75-percent loan to value and an equity dividend rate of percent which was based on a 10-percent equity yield on percent of value the appraisers ascertained the capitalization rate of each complex by adding the corresponding overall rate of return to a tax cap rate of dollar_figure percent the appraisers then ascertained each complex's market_value under the income capitalization method by dividing its pro forma net_income by its capitalization rate the appraisers concluded that the respective values under the income capitalization method for the landings fox hill and stonehenge were dollar_figure dollar_figure and dollar_figure in connection with the income capitalization method the appraisers also ascertained the capitalization rates of the following six properties the 280-unit complex in kalamazoo michigan that sold in date the 70-unit complex in the appraisers applied an equity dividend rate to the landings that was higher than for the other two complexes because the landings had the highest vacancy rate woodhaven michigan that sold in date the 81-unit complex in springfield township michigan that sold in date the 80-unit complex in ann arbor michigan that sold in date an apartment complex in farmington michigan that sold in date and a 228-unit apartment in meridian township michigan that sold in date the appraisers considered each property's gross_income expectancy expected reduction in gross_income for less than full occupancy and collection losses expected annual operating_expenses the pattern and duration of the property's income stream and the anticipated value of the resale of other real_property interest reversions the appraisers took into account the relationship of supply and demand information on trends and market anticipation and the fact that two insurance_companies were looking in date to make a low-interest loan on the purchase of income-producing property in or near genesee county the appraisers concluded that the values derived under the income capitalization method were the best indicia of value for each of the apartment complexes and that the market values of the landings fox hill and stonehenge were dollar_figure dollar_figure and dollar_figure respectively the appraisers used one or more of the three valuation methods to ascertain the following market values of the other parcels of real_estate which they had inspected this real_estate and the values ascertained by the appraisers is set forth below by category commercial rental properties g-5529 richfield rd flint richfield rd medical center dollar_figure hill rd grand blanc victoria square shopping mall big_number fenton rd flint kingsley square shopping center big_number hill rd grand blanc fenton hill center big_number hill rd grand blanc ponderosa big_number s saginaw st grand blanc burger king big_number s saginaw st grand blanc gingerbread house big_number s saginaw st grand blanc big_number s saginaw st grand blanc big_number e hill rd grand blanc big_number fenton rd flint big_number big_number residential rental properties kings pointe grand blanc dollar_figure e hill rd grand blanc big_number big_number vacant land s e of section porter rd grand blanc dollar_figure holly rd holly township big_number sec_11 hill rd --west of nbd bank grand blanc big_number s e corner of reid rd dort highway grand blanc big_number sec_11 hill rd --east of nbd bank grand blanc big_number hill rd east of jennings rd edson farm mundy township big_number sec_29 baldwin rd grand blanc big_number north side of hill road east of genesee road grand blanc big_number big_number the attributes of these parcels are as follows commercial rental properties location site size zoning occupancy improvements condition of improvements highest_and_best_use g-5529 richfield rd flint big_number square feet c-1 light commercial dental office referred to as richfield rd medical center dental office good dental office the parties have stipulated that these values are the values of some of the parcels of real_estate owned by one or more of the entities as set forth supra pp location site size zoning occupancy improvements hill rd grand blanc big_number square feet b-1 local business district--commercial victoria square shopping mall one story masonry constructed strip shopping center with tenants and containing a total of big_number square feet condition of improvements average highest_and_best_use as improved location site size zoning occupancy improvements fenton rd flint big_number square feet c-3 regional retail district kingsley square shopping center one story masonry constructed strip shopping mall containing big_number square feet along with site improvements condition of improvements good highest_and_best_use as improved location site size zoning occupancy improvements hill rd grand blanc approximately acres b-2 community business district fenton hill center a strip center one story masonry constructed strip center mall containing total of big_number square feet along with site improvements condition of improvements good highest_and_best_use as improved location site size zoning occupancy improvements hill rd grand blanc approximately dollar_figure acres b-2 community business district ponderosa steak house one story masonry constructed franchise- type restaurant containing big_number square feet along with site improvements condition of improvements average highest_and_best_use as improved location site size zoning occupancy improvements s saginaw st grand blanc big_number square feet b-3 general business district-- commercial burger king fast food restaurant with big_number square feet condition of improvements average highest_and_best_use fast food location site size zoning occupancy improvements s saginaw st grand blanc gingerbread house big_number square feet including feet of road frontage b-3 general business district-- commercial tenant--chiropractor asphalt parking lot and 2-story building with big_number square feet condition of improvements average to above average highest_and_best_use present use for medicine location site size zoning s saginaw st grand blanc acres b-3 general business district-- commercial residence one story house of big_number square feet occupancy improvements condition of improvements illegal residence highest_and_best_use commercial use development of vacant site location site size zoning occupancy improvements s saginaw st grand blanc acres with foot road frontage b-3 general business district-- commercial used car sales commercial one-story building with big_number square feet condition of improvements below average highest_and_best_use present use with potential for future commercial development location site size zoning occupancy improvements e hill rd grand blanc big_number square feet rm-1 multiple family residential district tenant occupied as food plus party store one story masonry constructed commercial type building containing big_number square feet along with site improvements condition of improvements average highest_and_best_use as improved location site size zoning occupancy improvements fenton rd flint big_number square feet b-1 local business district--commercial tenant named trialon corp one story office building with big_number quare feet condition of improvements good highest_and_best_use as improved residential rental properties location site size zoning improvements highest_and_best_use kings pointe grand blanc big_number square feet residential bedroom bath two story house years old with big_number square feet of living area and attached garage residential location site size zoning occupancy improvements condition of improvements highest_and_best_use e hill rd grand blanc acres b-1 local business district-commercial residence two story frame house with big_number square feet poor with no value commercial use development of vacant site vacant land location site size zoning occupancy improvements highest_and_best_use s e of section porter rd grand blanc dollar_figure acres plus two outlots of 60' x 95' and 60' x 190' r-2 single family houses farm animals allowed if site over acres vacant land none residential land location site size zoning occupancy improvements highest_and_best_use holly rd holly township approximately acres ag re agricultural residential vacant land none residential land location site size zoning occupancy improvements highest_and_best_use sec_11 hill rd --west of nbd bank grand blanc approximately dollar_figure acres west 180' of total parcel rm-1 multiple family residential district balance of the site b-1 local business district--commercial vacant land none multi family s e corner of reid rd dort highway grand blanc dollar_figure acres gross light industrial and light industrial research park vacant land single family house with big_number square feet location site size zoning occupancy improvements condition of improvements average or less highest_and_best_use industrial location site size zoning occupancy improvements highest_and_best_use location site size zoning occupancy improvements highest_and_best_use sec_11 hill rd --east of nbd bank grand blanc dollar_figure acres east 271' of total parcel rm-1 multiple family residential district balance of the site b-1 local business district--commercial vacant land none multi family hill rd east of jennings rd edson farm mundy township dollar_figure acres r a--residential agricultural vacant land none residential agricultural location site size zoning occupancy improvements highest_and_best_use sec_29 baldwin rd grand blanc approximately acres ag re agricultural residential vacant land none residential location site size zoning occupancy improvements highest_and_best_use north side of hill road east of genesee road grand blanc dollar_figure acres b-1 local business district-commercial vacant land none multi family--condominium as to the other parcels of the subject property none of which the appraisers inspected the appraisers did not use any of the valuation methods mentioned above to ascertain value the appraisers arrived at the values for this property by multiplying each property's state equalized value by these parcels of property for which the record does not disclose individual values or specifics other than general classifications of category are set forth below by category residential rental propertie sec_142 eddington flint american heritage grand blanc torrence flint humboldt flint wagonwheel grand blanc vermilya flint campbell flint neubert flint dakota flint e hill rd grand blanc neubert flint victoria flint perry rd grand blanc perry rd grand blanc belsay rd grand blanc vacant land e hill rd grand blanc ottawa park lots grand blanc bushdale lots fenton rd flint branda green valley grand blanc lot lapeer heights burton land next to victoria shopping mall grand blanc lake of the north lot pineview no antrim county developed property held for sale--residential lots kings pointe--swamp lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc kings pointe--lot grand blanc developed property held for sale--other tri-park property grand pointe property after the estate received the appraisers' list of values for each parcel of the subject property the estate paid dollar_figure to john j stockdale mr stockdale a certified_public_accountant c p a and appraiser of business interests to appraise the decedent's equity interests taking into account the value of the real_estate as ascertained by the appraisers and any discounts considered appropriate by mr stockdale mr stockdale ascertained that certain discounts one of which was not a discount for market absorption inhered in the equity interests the discounts ascertained by mr stockdale and the interests to which they attached are as follows the decedent's 5-percent interest in grand pointe inc --35-percent discount for lack of marketability and lack of control the decedent's 26-percent interest in the aukers community developers ltd -- 35-percent discount for lack of marketability and lack of control the decedent' sec_35 08-percent interest in eldon l auker enterprises--35-percent discount for lack of marketability and lack of control each 50-percent interest in auker homes--40 percent discount for lack of marketability and lack of control the 27-percent interest in eldon l auker enterprises held by the aukers community developers ltd -- 35-percent discount for lack of marketability and lack of control the 57-percent interest in eldon l auker enterprises held by auker investments inc --35-percent discount for lack of marketability and lack of control and the 27-percent interest in eldon l auker enterprises held by the aukers community developers ltd --35-percent discount for lack of marketability and lack of control the estate did not use mr stockdale's values on the decedent's federal estate_tax_return after receiving mr stockdale's values the estate asked its accounting firm of rachor purman tucker c p a 's rachor purman to apply market absorption discounts in addition to the discounts ascertained by mr stockdale rachor purman applied a 15-percent market absorption discount to each parcel of the subject property and the estate reported the values ascertained by mr stockdale as adjusted by these 15-percent discounts on the decedent's federal estate_tax_return the decedent's federal estate_tax_return reported that the applicable_value of the decedent's gross_estate for federal estate_tax purposes was dollar_figure and that the decedent's taxable_estate totaled dollar_figure the estate estimated that it would pay rachor purman a total of dollar_figure for their services in accounting for the estate whereas the estate paid allied real_estate appraisers inc and mr stockdale to appraise the subject property rachor purman's services did not include an appraisal of any of the subject property the estate reported the following assets at the values set forth below eldon l auker enterprises the aukers community developers ltd auker investments inc k a a inc - - grand pointe inc the apartment complexes big_number big_number dollar_figure big_number big_number these values were derived as follows eldon l auker enterprises the estate reduced by dollar_figure the dollar_figure asset value ascertained by the appraisers to take into account a 15-percent market absorption discount on the real_estate interests owned by eldon l auker enterprises or by auker homes an entity in which eldon l auker enterprises owned a 50-percent interest the real_estate interests owned by eldon l auker enterprises and to which the estate applied 15-percent market absorption discounts aggregating dollar_figure were as follows commercial rental property burger king valued at dollar_figure commercial rental property gingerbread house valued at dollar_figure 100-percent interest in residential rental properties valued at dollar_figure 50-percent interest in residential rental properties valued at dollar_figure 100-percent interest in vacant land valued at dollar_figure 50-percent interest in vacant land valued at dollar_figure and 3-percent interest in vacant land valued at dollar_figure the real_estate interests owned by auker homes and to which the estate applied 15-percent market absorption discounts aggregating dollar_figure dollar_figure of which was attributed to eldon l auker enterprises after taking into account its 50-percent ownership_interest and the 40-percent discount ascertained by mr stockdale for lack of marketability and lack of control were as follows commercial rental property valued at dollar_figure commercial rental property valued at dollar_figure commercial rental property valued at dollar_figure commercial rental property valued at dollar_figure residential rental properties valued at dollar_figure developed residential lots held_for_sale valued at dollar_figure and land held_for_sale valued at dollar_figure the estate ascertained the value of the decedent' sec_35 08-percent interest in eldon l auker enterprises by subtracting eldon l auker enterprises' liabilities of dollar_figure from its adjusted asset value of dollar_figure dollar_figure - dollar_figure and multiplying the balance of dollar_figure by to arrive at dollar_figure the estate reduced the dollar_figure amount by the 35-percent discount ascertained by mr stockdale for lack of marketability and lack of control and rounded the dollar_figure balance up to dollar_figure auker investments inc the estate reduced by dollar_figure the dollar_figure asset value ascertained by the appraisers to take into account 15-percent market absorption discounts on the real_estate interests owned by eldon l auker enterprises an entity in which auker investment inc owned a 57-percent interest and 15-percent market absorption discounts on the real_estate interests owned by auker homes an entity in which eldon l auker enterprises owned a 50-percent interest the real_estate interests owned by eldon l auker enterprises and to which the estate applied 15-percent market absorption discounts aggregating dollar_figure dollar_figure of which was attributed to auker investments inc after taking into account it sec_25 57-percent ownership_interest the 35-percent discount ascertained by mr stockdale for lack of marketability and lack of control and rounding were set forth above in the discussion of eldon l auker enterprises the real_estate interests owned by auker homes and to which the estate applied 15-percent market absorption discounts aggregating dollar_figure dollar_figure of which was attributed to eldon l auker enterprises after taking into account its 50-percent ownership_interest the 40-percent discount ascertained by mr stockdale for lack of marketability and lack of control and rounding were also set forth above in the same discussion the estate ascertained the value of the decedent's 100-percent interest in auker investments inc by subtracting auker investment inc 's liabilities of zero from its adjusted asset value of dollar_figure dollar_figure - dollar_figure to arrive at dollar_figure k a a inc the estate reduced by dollar_figure the dollar_figure asset value ascertained by the appraisers to take into account a 15-percent market absorption discount on k a a inc 's 100-percent interest in vacant land valued at dollar_figure the estate ascertained the value of the decedent's 25-percent interest in k a a inc by subtracting k a a inc 's liabilities of dollar_figure from its adjusted asset value of dollar_figure dollar_figure - dollar_figure to arrive at dollar_figure and then multiplying the balance by the estate reported that the balance equaled zero grand pointe inc the estate reduced by dollar_figure the dollar_figure asset value ascertained by the appraisers to take into account 15-percent market absorption discounts on grand pointe inc 's commercial rental property valued at dollar_figure and land under development held_for_sale valued at dollar_figure the estate ascertained the value of the decedent's 5-percent interest in grand pointe inc by subtracting grand pointe inc 's liabilities of dollar_figure from its adjusted asset value of dollar_figure dollar_figure - dollar_figure to arrive at dollar_figure and then multiplying the balance by dollar_figure to arrive at dollar_figure the estate reduced the dollar_figure amount by the 35-percent discount ascertained by mr stockdale for lack of marketability and lack of control and rounded the dollar_figure balance up to dollar_figure apartment complexes the estate reduced by dollar_figure the dollar_figure aggregate value of the apartment complexes ascertained by the appraisers dollar_figure dollar_figure dollar_figure to take into account 15-percent market absorption discounts the estate added dollar_figure to the adjusted_value of dollar_figure dollar_figure - dollar_figure to reflect other assets attributable to the apartment complexes and subtracted dollar_figure from the resulting amount to reflect the apartment complexes' total liabilities the dollar_figure net fair_market_value of the apartment complexes dollar_figure - dollar_figure as reported by the estate is broken down as follows the landings fox hill stonehenge total value of apartment complexes as ascertained by the appraisers dollar_figure dollar_figure dollar_figure dollar_figure market absorption discount big_number big_number big_number big_number value of apartment complexes after discount big_number big_number big_number big_number other assets big_number big_number big_number big_number total liabilities big_number big_number big_number big_number net fair_market_value big_number big_number big_number big_number respondent made the following relevant adjustments reported value determined value eldon l auker enterprises dollar_figure dollar_figure auker investments inc big_number big_number k a a inc big_number grand pointe inc big_number big_number apartment complexes big_number big_number respondent's adjustments stem primarily from disallowing the market absorption discounts claimed by the estate for some unexplained reason respondent did not adjust the large discounts ascertained by mr stockdale for lack of marketability and lack of control during his life the decedent helped administer all the subject property and he was a focal point in each of the businesses that held the property shortly after his death many people expressed interest in whether the subject property would be sold or retained by the estate or beneficiaries thereof these interested persons included local and detroit-based real_estate agents who inquired as to whether the subject property would be marketed for sale and whether they could get information on any of the real_estate that would be or was offered for sale the estate anticipated that other people would be calling with respect to the subject property ms auker-cooper who during the life of the decedent assisted him in most transactions concerning the subject property never pursued any of these inquiries ms auker-cooper never attempted or intended to sell or cause an entity to sell any of the subject property following the decedent's death the apartment complexes comprised in the aggregate approximately percent of the total number of comparable complexes in genesee county percent of the total number of comparable units in genesee county and percent of the total assessed value of comparable complexes in genesee county sales of real_property in genesee county totaled dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in through respectively of the total sales in which were big_number in number dollar_figure was attributable to vacant land sales dollar_figure to income-producing property sales and dollar_figure to commercial property sales most of the other sales during were attributable to the sale of owner-occupied homes opinion disputes over valuation fill our dockets and for good reason we approximate that sections of the code require fair_market_value estimates in order to assess tax_liability and that million tax returns are filed each year on which taxpayers report an event involving a valuation-related issue it is no mystery therefore why valuation cases are ubiquitous today valuation is a highly sophisticated process we cannot realistically expect that litigants will will be able to or will want to settle rather than litigate their valuation controversies if the law relating to valuation is vague or unclear we must provide guidance on the manner in which we resolve valuation issues so as to provide a roadmap by which the commissioner taxpayers and valuation practitioners can comprehend the rules applicable thereto and use these rules to resolve their differences clearly articulated rules will also assist appellate courts in their review of our decisions in the event of an appeal we decide whether a market absorption discount applies to any of the subject property mindful that the estate bears the burden_of_proof and that the presence of a market absorption discount is never presumed rule a 290_us_111 see 88_tc_38 see also 498_f2d_88 5th cir affg 60_tc_272 187_f2d_962 10th cir affg a memorandum opinion of this court 41_bta_752 estate of sawade v commissioner tcmemo_1984_626 affd 795_f2d_45 8th cir the estate argues that a 15-percent market absorption discount applies to each parcel of the subject property the estate claims that a sale of all this property at once would depress the market and force a seller to accept less for the property than the seller would otherwise receive if the properties were sold separately over time respondent counters that a market absorption discount should not be applied in this case respondent claims that the estate has failed to show that skilled brokers could not sell all the subject property in a reasonable_time respondent claims that the apartment buildings could be sold to one buyer to allow the buyer to take advantage of economies of scale respondent claims that the economic condition of the subject market has no bearing on the application of a market absorption discount under the facts herein because the market's economic condition has been taken into account in ascertaining the parties' stipulated values we do not agree with either party in all regards fair_market_value is a question of fact and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences 323_us_119 304_us_282 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value is measured on the applicable_valuation_date which in this case is the date the decedent died see estate of proios v commissioner tcmemo_1994_442 see also pabst brewing co v commissioner tcmemo_1996_506 fair_market_value is the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all relevant facts and neither person compelled to buy or to sell 411_us_546 93_tc_529 92_tc_312 see also sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons instead of specific individuals or entities and the characteristics of these hypothetical persons are not always the same as the personal characteristics of the actual seller or a particular buyer 658_f2d_999 5th cir 94_tc_193 the views of both hypothetical persons are taken into account and focusing too much on the view of one of these persons to the neglect of the view of the other is contrary to a determination of fair_market_value see eg pabst brewing co v commissioner supra estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir estate of cloutier v commissioner tcmemo_1996_49 relevant evidence of value may include consideration of a market absorption discount such a discount emanates from the law of blockage under which courts and the commissioner have long recognized that the sale of a large block of publicly traded stock over a reasonable period of time usually depresses the price for shares of that stock as quoted on the marketdollar_figure see eg maytag v commissioner supra pincite 153_f2d_17 3d cir affg a memorandum opinion of this court 150_f2d_825 2d cir 127_f2d_214 10th cir affg 43_bta_1010 125_f2d_55 8th cir affg a memorandum opinion of this court 116_f2d_158 5th cir 101_f2d_565 6th cir affg 33_bta_94 97_f2d_433 4th cir affg per curiam a memorandum opinion of this court 95_f2d_806 4th cir affg 35_bta_259 97_f2d_790 7th cir 49_tc_108 8_tc_1204 avery v commissioner blockage is the recognition in the field of taxation of fact that in some instances a large block of stock cannot be marketed and turned into cash as readily as a few shares the discount at which a large block of stock sells below the price of a smaller block is blockage black's law dictionary 6th ed see also 661_f2d_209 ndollar_figure the term market absorption is more commonly used in the valuation industry to describe the blockage effect on assets other than stock we use the term market absorption when we refer to blockage as applied to assets other than stock 3_tc_963 42_bta_130 sec_20_2031-2 estate_tax regs sec e gift_tax regs language similar to that in sec_20_2031-2 estate_tax regs in other words the quoted price for shares of a certain type of stock generally reflects the selling_price of a relatively small number of those shares and the presence on the market of a sufficiently large number of those shares tends to depress the quoted price the market can handle only a certain number of shares of a given stock at a quoted price and when a seller attempts to sell more shares than the market can handle the large block of shares tends to flood the market forcing the seller to accept a price for all shares that is less than the price set by as stated in sec_20_2031-2 estate_tax regs where sales at or near the date of death are few or of a sporadic nature such sales alone may not indicate fair_market_value in certain exceptional cases the size of the block of stock to be valued in relation to the number of shares changing hands in sales may be relevant in determining whether selling prices reflect the fair_market_value of the block of stock to be valued if the executor can show that the block of stock to be valued is so large in relation to the actual sales on the existing market that it could not be liquidated in a reasonable_time without depressing the market the price at which the block could be sold as such outside the usual market as through an underwriter may be a more accurate indication of value than market quotations on the other hand if the block of stock to be valued represents a controlling_interest either actual or effective in a going business the price at which other lots change hands may have little relation to its true value the market for some of those shares as explained in an opinion of the court_of_appeals for the second circuit authored by judge augustus hand it is common knowledge that sales of small lots of stock on an exchange afford no reliable criterion of value per share for large lots which if disposed of rapidly are likely to flood the market and thus depress the price every skillful broker who wishes to dispose_of a block of stock larger than the market is likely to absorb without sacrifice in price will liquidate slowly by sales of small units if he disposes of the stock too slowly he runs the risk that a recession in current prices may occur and that the prices of his sales may suffer on that account if he sells too quickly he is likely to suffer from forcing an amount of stock on the market which exceeds the normal demand so that purchasers will only buy at less than going rates that the size of the gift of any security is not a relevant factor for consideration in determining market_value as the regulations in force in prescribed is quite contrary to experience if the block is large enough and the market thin size under ordinary circumstances will certainly count to be sure some unusual factor like a struggle for corporate control might cause a large block to sell at a higher rate than would a small lot had no such struggle begun but the size of the block to be offered is surely a matter for consideration in finding value groff v munford supra pincite this court has expanded the concept of blockage to the sale of other assets such as art 85_tc_713 market absorption discount applied to gifts of a large number of works_of_art created by one artist 57_tc_650 market absorption discount applied to works_of_art created by and kept in sculptor's collection affd on other grounds 510_f2d_479 2d cir estate of o'keeffe v commissioner tcmemo_1992_210 market absorption discount applied to approximately works or groups of works_of_art sheet music rimmer v commissioner tcmemo_1995_215 market absorption discount applied to charitable_contribution of collection of sheet music containing approximately big_number pieces manuscripts 64_tc_183 market absorption discount applied to charitable_contribution of large collection of original music manuscripts and other related material books 84_tc_285 market absorption discount applied to charitable_contribution of large collection of books animal trophies epping v commissioner tcmemo_1992_279 market absorption discount applied to charitable gift of mainly animal mounts estate of miller v commissioner tcmemo_1991_515 market absorption discount applied to donation of animal trophies affd without published opinion 983_f2d_232 5th cir and real_estate estate of sturgis v commissioner tcmemo_1987_415 20-percent market absorption discount applied to dollar_figure acres of undeveloped land carr v commissioner tcmemo_1985_19 30-percent market absorption discount applied to developed lots no discount applied to undeveloped lots estate of folks v commissioner tcmemo_1982_43 20-percent market absorption discount applied to five leased lumberyards with the same tenant and in the same geographical area estate of grootemaat v commissioner tcmemo_1979_49 15-percent market absorption discount applied to undeveloped lots totaling acres the law of supply and demand supports our application of the concept of blockage to these assets in that a sale of an exceptionally large block of one type of property may generate less proceeds than if the seller were to sell each piece of that block separately at the market price the market may only handle so many pieces of one type of property in a limited time and when the tendered number of a single type of property is greater than the number that the market can absorb the market is unable to handle the exceptionally large block at that time thus a seller desiring to sell such a large block at that time may be forced to sell the block at a price per piece that is less than the quoted price for each piece respondent and the estate both rely on the testimony of experts to support their respective positions on the presence in this case of the market absorption discount we have wide discretion when it comes to accepting the testimony of an expert sometimes he or she will help us decide a case see eg 108_tc_524 106_tc_274 see also m i c ltd v commissioner tcmemo_1997_96 other times he or she will not see eg estate of scanlan v commissioner tcmemo_1996_331 mandelbaum v commissioner tcmemo_1995_255 affd without published opinion 91_f3d_124 3d cir we weigh an expert's testimony in light of his or her qualifications and with proper regard to all other credible_evidence in the record we may accept or reject an expert's opinion in toto or we may pick and choose the portions of the opinion which we choose to adopt helvering v national grocery co u s pincite 86_tc_547 see also pabst brewing co v commissioner tcmemo_1996_506 we turn to the qualifications and testimony of the four witnesses whom the court recognized as experts for purposes of this proceeding first the court recognized mark j perry ph d dr perry as an expert on economics with specialized knowledge on the economy of genesee county in dr perry received a bachelor of arts in finance and a master of business administration in finance in and respectively and he received a master of arts in economics and a ph d in economics in and respectively he has taught finance and economics at the university level from to date and his employment in the real_estate industry consists of working as a real_estate broker from through in the area of st paul minnesota he currently teaches at the flint campus of the university of michigan as an assistant professor of economics and finance and he has been in genesee county for approximately year dr perry was retained by the estate to examine the economic conditions in genesee county from through focusing on vis-a-vis the remaining years dr perry testified that the u s economy suffered a recession from date through date and that a recession in genesee county began at the same time but did not end until late dr perry testified that a recession occurs whenever the gross domestic product decreases for two consecutive quarters dr perry ascertained the following seven facts concerning the condition of the commercial real_estate market in genesee county and concluded that these facts affected negatively the condition of that market and the real_estate values therein the average annual increase in rent for one- and two-bedroom apartments in genesee county for and was less than the rate of inflation for the corresponding year rental income from the apartment complexes decreased from through fox hill's vacancy rate was slightly higher than the average for the grand blanc area the office vacancy rates in flint and grand blanc were and percent respectively investment in apartment buildings between and declined nationally the rate of return on investments in apartment buildings declined nationally between and and the rate of return was negative in and the economy in genesee county was heavily dependent upon the automobile industry during the years under his review and an economic contraction in this industry from through had a negative impact on the economy in genesee county during those years second the court recognized steven jon shanker c p a mr shanker as an expert on the market absorption discount the estate retained the accounting firm of coopers lybrand l l p to ascertain the rate of the market absorption discount that applied to each parcel of the subject property and mr shanker a partner in that firm who specializes in valuation was assigned the job mr shanker has a bachelor of arts in accounting and a master of business administration in taxation and he is a senior member in the business valuation area of the american society of appraisers he has never appraised real_estate or applied a market absorption discount to real_estate before the instant case but he has valued many entities whose assets included real_estate and has been involved in numerous blockage situations related to the valuation of stock many if not all of the entities valued by mr shanker were his clients mr shanker concluded that a 20-percent market absorption discount applied to each parcel of the subject property in so doing he reviewed the appraisers' appraisals and financial economic and census data on genesee county real_estate he analogized an underwriter's role in disposing of stock to the role of the resolution trust corporation rtc in disposing of real_estate congress formed the rtc to dispose_of real_estate held by insolvent savings and loan institutions s l's he concluded that it would be improper to determine fair_market_value of a large block of real_estate on a market comparable method of single parcels of real_estate without applying a discount mr shanker performed a four-factor analysis in reaching his conclusion on the applicability of a 20-percent discount he began by analyzing the depth of the market he stated depth of the market can be described as the quantity of transactions interest in the properties and potential activity both on the buying and the selling sides of the market depth is a product of many factors including the total_amounts of properties the breadth of distribution among the general_public and the overall activity in the market if the block is so large that it would be difficult to sell over a short_period the application of a market absorption discount is necessary to arrive at fair_market_value mr shanker concluded that the applicable market at hand had a limited market depth because the appraisers had to look outside the genesee county area to find data on comparable sales mr shanker concluded that this factor was a strong indicator that a market absorption discount should be applied to the subject property mr shanker then analyzed the size of the subject property vis-a-vis the total property in the market in terms of both the actual number of properties being sold and the level of activity in the market he concluded that this factor favored applying a market absorption discount to the subject property he stated that the apartment complexes totaled approximately percent of the comparable apartment market based on number of units he stated that real_estate in the flint area totaled dollar_figure billion excluding real_estate owned by gm and approximately dollar_figure billion if gm was included he stated that reported real_estate sales in genesee county totaled dollar_figure million in mr shanker next analyzed the amount of time that was needed to dispose_of the subject property and concluded that this factor supported applying a market absorption discountdollar_figure he looked to each parcel of the subject property separately and concluded that it would take months to sell each parcel he stated that the appraisers assumed that each parcel of the subject property had to be marketed for months in order to sell it mr shanker then analyzed the trend of the market as it applied to a blockage discount according to mr shanker an upward trend in the market indicates that a block of shares can be sold at the quoted price within a reasonable amount of time which negates the applicability of a blockage discount while a downward trend leads to the contrary proposition he concluded that this factor supported applying a market absorption discount to the subject property he stated that the value of real_estate in flint peaked in at dollar_figure billion and declined to dollar_figure billion at the end of after analyzing his factors and concluding that a market absorption discount applied to the subject property mr shanker mr shanker believes that a market absorption discount applies to any asset if it takes more than months to sell it turned to ascertaining the amount of this discount he analyzed nine rtc transactions that occurred in michigan from date through date and ascertained that these properties sold at discounts from appraised values ranging from to percent with a mean of percent and a median of percent mr shanker settled on a discount rate of percent mr shanker reviewed some court cases and some academic studies on blockage discount to assure himself that percent was the correct discount rate the third witness whom the court recognized as an expert was douglas k hodge mai ara mr hodge dollar_figure mr hodge was retained by respondent to complete a market absorption study on the apartment complexes and we recognized mr hodge as an expert on real_estate appraisals including the applicability of a market absorption discount mr hodge has been the president of hodge appraisal group ltd from to date he received a bachelor of science in finance in and he has lived in michigan all his life he began appraising real_estate in and he is a certified real_estate appraiser in the states of michigan ohio and colorado and an asa candidate with the american society of appraisers he has valued a number of multifamily retail and industrial properties in the flint area and he has valued many large apartment complexes in genesee the designation of ara is awarded to qualifying members of the american society of farm managers and rural appraisers and it is the highest professional designation offered by that society county he has testified as an expert in probate_court circuit courts federal bankruptcy court and this court mr hodge concluded that a market absorption discount did not apply to any of the apartment complexes mainly because no discount would be necessary in order to market the properties given an adequate and standard marketing period of to monthsdollar_figure before writing his report which was received in evidence mr hodge toured the apartment complexes and he researched extensively the economics and demographics of both genesee county and the apartment complexes in that county he also spoke to potential investors and to brokers as to the amount of time that the apartments would have to be marketed in order to sell them mr hodge spent approximately hours or more than twice the amount of time spent by mr shanker in examining the applicability of a market absorption discount to the apartment complexes mr hodge ascertained from market data that properties such as the apartment complexes have an appeal outside the general community and that one- or two-apartment complexes in genesee county which were similar to the complexes at issue sold to nonindividual investors between the years and mainly mr hodge concluded investors purchase apartment complexes like the ones at hand as part of an investment vehicle such as a real_estate_investment_trust in fact mr hodge concluded an investor could pay a premium to acquire all three complexes fourth the court recognized bruce g pollack mr pollack who the estate called as a rebuttal witness as an expert in the real_estate industry but whose expertise did not extend to the appraisal of real_estate mr pollack is a realtor and he serves as the president of a general real_estate brokerage business that bears his name he began his real_estate career in in genesee county and has continued to work in that county ever since specializing in general commercial real_estate since he has handled approximately dollar_figure million of real_estate in his 49-year career he testified that it would have taken him from to years to sell all three apartment complexes in at their appraisal value and that he uses the term appraisal value to mean a ready willing and able purchaser and a ready willing and able seller get together and determine to do business and arrive at a price with no duress no pushing from either side we do not find any of these experts to be extremely helpful to us with respect to dr perry his testimony goes directly to the subject property's market_value ie fair_market_value without regard to a market absorption discount and the parties have agreed that the properties' market values equal the amounts ascertained by the appraisers the appraisers knew about the economic condition of genesee county at the time of the decedent's death and they took this condition into account when they formulated their opinion on each property's market_value the same is true with respect to the seven facts ascertained by dr perry on the condition of the real_estate market in genesee county the appraisers knew about each of these facts at the time of their appraisals and we find nothing in the record to persuade us that they did not give each of these facts proper regard in arriving at their values discounting the appraisers' values to reflect the economic condition in genesee county on the applicable_valuation_date as the estate asks us to do would be to double count this effect see 88_tc_38 ndollar_figure we decline to do sodollar_figure nor are we satisfied with the testimony of mr shanker to be sure he is biased he works professionally valuing assets for his clients and we would be advancing his interests as well as the interests of his clients were we to adopt blindly his opinion which is unsupported by the record on the presence of an across-the-board 20-percent market absorption discount we decline to accept the opinion of a man whose only appearance in this case seems to be as a spokesman for the interests of his clients and the estate 92_tc_101 the court informed the parties at the start of mr shanker's testimony that we had the estate also argues that market absorption discounts are warranted because the apartment complexes had a high vacancy rate and the rental rates were not keeping up with inflation we reject these arguments for the same reason as above namely that the appraisers took these factors into consideration in arriving at their values concerns with his ability to testify persuasively on market absorption discount and now that we have heard his testimony and reviewed the record in full our concerns have blossomed into firm convictions even if we were to consider mr shanker's opinion on its merits we still would not adopt it it is full of holes first he assumed incorrectly that the appraisers valued the subject property by a market comparable method the appraisers valued the apartment complexes on the basis of an income capitalization method and they valued the remaining parcels of real_estate on the basis of an assortment of methods one of which was a sales comparison method second he assumed incorrectly that the appraisers' values of the subject property were based on the necessity of marketing each parcel for months the only marketing periods taken into account by the appraisers were an 18-month period for each of the apartment complexes a 1-year period for the burger king property and a 3-to-6-month period for the residential_rental_property pincite kings pointe grand blanc third he assumed incorrectly that any market absorption discount for the subject property could be tied directly to the rtc's disposition of real_estate held by insolvent s l's the rtc was obligated to sell the s l's real_estate within a relatively short time the hypothetical seller on the other hand has a reasonable_time in which to sell the subject property the rtc information also pertained to properties that were not comparable to the subject property and we do not know the length of time that the rtc marketed the properties before selling them fourth he assumed incorrectly that an across-the-board discount could apply to each parcel of the subject property we discuss below why this assumption is incorrect fifth he assumed incorrectly that a market absorption discount equals the difference between a property's appraised value and its actual sale value although it is true that fair_market_value for federal tax purposes could in certain cases equal a property's appraised value this does not mean as mr shanker would have us hold that a market absorption discount applies to that property to the extent that the property actually sells after the valuation_date for less than its appraised value sixth he assumed incorrectly that a market absorption discount applies when competing properties even if not comparable are offered for sale in the same geographical market and the properties cannot sell within months we discuss below why this assumption is incorrect but note here that even the estate acknowledges in its brief that properties compete against each other only if similar seventh he acknowledged that there are individuals and organizations interested in investing large sums of money in apartment complexes yet he spoke to no brokers about selling properties or how they would go about selling the properties nor did he perform any independent research on sales or purchasers of apartment complexes on or before the applicable_valuation_date eighth he cites in his report numerous sales in through in which property sold for less than its appraised value yet tells us almost nothing about the manner in which the appraised values were ascertained let alone the situs or description of the property sold we also have concerns with the testimony of mr hodge the thrust of his opinion is that the apartment complexes had an appeal to investors outside the genesee county area and that given this fact the apartment complexes were readily marketable although we agree with mr hodge that potential buyers may come from outside genesee county we simply do not believe that this fact standing alone means that a market absorption discount is inapplicable to this case we also have trouble with his conclusion that investment vehicles usually purchase large apartment complexes such as the ones at hand as a point of fact only one of the five comparable complexes referenced by the appraisers in their analysis of the sales comparison method sold to an entity rather than an individual finding none of the experts dispositive to our decision in this case we address the issue on the basis of the record before us mr pollack was merely a rebuttal witness and he testified only to the fact that he would have needed to years to sell the apartments complexes his testimony does not mean that another broker working alone or in concert with other brokers would have been unable to sell the apartment complexes continued which is abundant with data on the subject properties and their marketability in passing on whether a market absorption discount applies in the instant setting and the amount of such a discount if it does apply we utilize a five-part analysis first we examine the assets to be valued and categorize these assets by type second we ascertain the market_value ie the fair_market_value without consideration of a discount for market absorption of each asset in each category assuming that each asset will be marketed separately third we compare the number of assets in each category to the number of assets of that type which are traded in the market over a reasonable period of time fourth we ascertain how much longer than this reasonable_time period it would take to sell at market_value as defined above each asset that could not be sold in this reasonable_time period fifth we discount the value of each asset in the category of assets that cannot be sold within a reasonable_time period taking into account the time_value_of_money and the period of time that the category of assets would have to be marketed in order to sell each asset therein assets to be valued we start by examining the assets to be valued and categorizing these assets by type blockage applies to narrowly drawn classes namely shares of stock that are trading on an established market continued more quickly see 517_f2d_75 3d cir revg on other grounds 61_tc_189 the fact that a seller may aim to sell shares of various classes of stock issued by a single corporation does not necessarily mean that blockage will occur when the total shares to be sold are greater than the demand for shares of one class but less than the demand for shares of all classes the same rationale applies to the sale of real_estate the mere fact that many parcels of real_estate are marketed contemporaneously does not mean that a discount for market absorption applies to any or all parcels vacant land for example is different than residential_rental_property which in turn is different than commercial rental property the market for vacant land therefore may not be affected directly by whether multiple parcels of residential and or commercial rental property are also on the market the same is not necessarily true when the parcels of real_estate are the same general type for example multiple parcels of commercial rental property properties of the same general type will compete against each other when they are in the same market to the extent that the market cannot absorb all parcels of one type of property the value for a single parcel as set by the market without competition from similar parcels will usually be driven downdollar_figure see amerada hess corp v commissioner in certain cases the price may be driven up because the continued supra pincite 24_f2d_191 3d cir the estate recognizes the fact that only similar properties compete against each other in the market the estate argues that parcels of real_estate are similar when they are used for the same purpose for example as commercial rental property according to the estate multiple pieces of similar use property will compete in the market regardless of each parcel's personal characteristics and a market absorption discount will apply when the market cannot absorb all competing properties we do not agree we believe that two or more parcels of real_estate will compete against each other only when the parcels are essentially similar in attributes such as use value size composition and quality the estate relying somewhat on the law of blockage as applied to stock argues that an across-the-board discount of percent applies to each parcel of the subject property we do not agree in the case of stock the shares of a single class of stock are fungible so the market draws no distinction between one share of that class and another thus a blockage discount that applies to continued market may place a premium on owning multiple properties of that type 498_f2d_88 n 5th cir affg 60_tc_272 see 518_f2d_1210 n although the subject properties were associated with the decedent a well-known developer before his death and much interest in the subject properties was shown following the decedent's death we do not believe that a hypothetical buyer would have paid a premium to buy any of the subject property one share applies equally to every other share in that class in the case of real_estate however a different rule applies no two parcels of real_estate are the same thus the application of a single discount to various parcels of dissimilar real_estate which by its very nature ignores the uniqueness of each parcel is usually inappropriate see estate of o'keeffe v commissioner tcmemo_1992_210 same rationale applied to works_of_art single rates of discount apply to each group of essentially similar assets we analyze the assets at hand when he died the decedent owned the apartment buildings and various interests in numerous entities that owned real_estate or interests in other entities that owned real_estate the estate and mr shanker ask us to look through the various interests that the decedent owned at the time of his death and conclude that the decedent owned parcels of real_estate this we will not do the decedent structured his business affairs so that the subject property was owned by various entities rather than by him personally we will not now disregard the separate entities and treat the decedent as owning all the subject property because the entities were viable going concerns on the applicable_valuation_date and neither a sale nor a liquidation of the entity-owned real_estate was contemplated at that time we conclude that the entity-owned real_estate is ineligible for a market absorption discount see eg 79_tc_938 and the cases cited therein although the district_court in 238_fsupp_29 d haw did consider a 'built-in' capital_gains_tax in determining the value of a corporate interest as we explained in estate of mccormick v commissioner t c memo we do not understand that case to stand for a general legal principle requiring or even suggesting a separate discount or consideration of tax effect to the willing buyer as we understand that case it stands for the principle that a willing buyer would consider the tax effects among other things in the process of price formulation as to the apartment complexes these parcels of real_estate may qualify for a market absorption discount because they were owned directly by the decedent we compare each complex's use location size age quality and value we compare the number and type of units at each complex and the size of the grounds and the amenities offered thereon we find from our comparisons that each apartment complex is essentially similar to each other apartment complex we conclude that the apartment complexes are in the same category and apply our remaining analysis to these three complexes market_value we must determine the market_value of each apartment complex assuming that each complex will be marketed separately we are assisted in this case by the fact that the parties agree that the market values of the complexes are the values ascertained by the appraisers under an income capitalization method although a blockage or market absorption discount has almost always been applied when a market_value was ascertained by a sales comparison method see generally bogdanski federal tax valuation par pincite we believe that a market absorption discount may apply to market values ascertained by other methods we conclude that the market values of the apartment complexes are the values ascertained by the appraisers under the income capitalization method assets traded in the market we compare the number of apartment complexes owned by the decedent to the number of comparable apartment complexes that are traded in the market over a reasonable period of time as has been previously observed a market absorption discount is applied to property when the record contains persuasive evidence that at the critical time the market was such that it could not absorb sales in the larger volume at the price level obtaining for small lots 151_f2d_102 2d cir affg a memorandum opinion of this court we proceed to define the relevant market for the apartment complexes and analyze whether the market could have handled a hypothetical sale of all three complexes the record reveals numerous sales of apartment complexes in the state of michigan with respect to sales in genesee county however we find little market activity in apartment complexes similar to the three at hand we conclude that the market could not have handled the sale of all three apartment complexes the aggregate value of which was dollar_figure even if the estate were afforded a limited period of time in which to market them to be sure the appraisers came to the same conclusion they based their value of the complexes on the assumption that each complex would be marketed for monthsdollar_figure we also bear in mind that sales of real_property in genesee county totaled dollar_figure in and that the annual growth in real_estate sales in genesee county was approximately and percent in and respectively before ballooning to approximately and percent in and respectively although a hypothetical person on the applicable_valuation_date would have known about an upward trend in sales and could have expected the upward trend to continue into and we do not believe that he or she could have predicted the large increases that occurred in and reasonable_time to market we ascertain how long after the valuation_date it would have taken to sell each apartment complex at its market_value for blockage purposes the test is not the amount of proceeds that although the appraisers arrived at their values on the basis of a competitive and open market we read nothing in their reports to suggest that their competitive market included competition from the other subject properties numerous shares of stock would bring if each share was sold on the same day 78_tc_728 affd 720_f2d_1114 9th cir see also helvering v safe deposit trust co f 2d pincite the test is the amount that a hypothetical seller could realize if skilled brokers disposed of all shares in a reasonable period of time in accordance with prudent practices of liquidation see richardson v commissioner supra pincite 139_f2d_317 6th cir affg a memorandum opinion of this court helvering v maytag f 2d pincite 119_f2d_490 2d cir estate of van horne v commissioner supra pincite 54_tc_75 affd 447_f2d_552 7th cir 48_tc_67 we believe that the same test applies in ascertaining the presence of a market absorption discount if hypothetical brokers could have sold all essentially similar assets within a reasonable period of time after the valuation_date at the per-piece market rate then no discount for market absorption is appropriate the assets could be absorbed by the market quickly making the quoted market price the most representative indicium of the assets' value on the valuation_date 498_f2d_88 ndollar_figure 5th cir affg 60_tc_272 518_f2d_1210 the amount of time that a hypothetical broker would need to dispose_of assets is a factual question in estate of van horne v commissioner supra pincite the court found no blockage where stock could have been sold in small blocks without depressing the market over a comparatively brief period of at most several weeks earlier the court in 2_tc_246 a court-reviewed opinion valued a large block of stock based on market conditions existing over a 90-day period the court_of_appeals for the second circuit has indicated that the price that could have been obtained for a block of stock if the block had been liquidated over a 10-day period without activity to develop the market failed to establish the taxpayer's entitlement to a blockage discount richardson v commissioner supra pincite all in all we believe that months is the most time that a hypothetical broker should be given to dispose_of the apartment complexes before a market absorption discount will inhere in their fair_market_value the appraisers assumed that each complex had to be marketed for months in order to be sold and they factored this 18-month period into their appraisals although the appraisers knew of the presence of all three complexes we do not believe that the appraisers meant for this 18-month period to be the period of time in which all three complexes would sell we believe it would take months to sell one apartment complexdollar_figure in other words in the 18-month period following the applicable_valuation_date a hypothetical broker could sell either the landings fox hill or stonehenge with respect to the other two complexes we believe it would take another months to sell one of them and another months to sell the other one because the dollar amount of real_estate sales in genesee county was greater in than and given the public's stated_interest in the subject property we do not believe that a hypothetical broker would have needed as much time to market the last two complexes as the first applicable discount we must discount the value of each apartment complex that cannot be sold within a reasonable_time taking into account the time_value_of_money and the time that each complex must be marketed in order to be sold for purposes of our analysis we use the following formula to calculate the applicable present_value rates - i n -ny i equals the discount rate n equals the number of months over which the discount rate is compounded and y equals the number of years as to respondent's assertion that investors would most likely buy the apartment complexes as a block we find nothing in the record supports this assertion the record merely shows that many individuals and organizations were interested in investing large sums of money in apartment complexes to simplify our calculations we compound monthly involved we round percentages to the third decimal point and we round dollar amounts to the nearest dollar the appraisers factored an 18-month marketing period into their market_value of each apartment complex thus we do not take the 18-month period after the applicable_valuation_date into account to arrive at the market absorption discount that applies herein we have concluded that it would take a total of months to sell all three complexes or in other words months after the end of the 6-month reasonable period of time starting months after the applicable_valuation_date thus one complex would sell within the reasonable_time and the other two would not of the two that would sell outside this time one would sell months after the end of it and the other would sell months after the end of it the appraisers applied 738-percent capitalization rates to stonehenge and fox hill and a 238-percent capitalization rate to the landings in order to ascertain their values we believe that this capitalization rate reflects the time_value_of_money and that a weighted average of the rates ie percent is the appropriate annual rate to use to determine the complexes' market absorption discount as to the base to which this rate is applied we use the average market_value of the three complexes we must determine how much lower than the market_value a hypothetical seller will have to drop his or her price for each complex in order to sell all three within a reasonable_time after the applicable_valuation_date it would be inappropriate to apply the full discount to all three complexes because only two must be discounted in order to sell them within the reasonable_time however if we were to discount two complexes but not the other one the discounted complexes which are essentially similar to the remaining complex but for the discount would sell and the complex that was not discounted would not to overcome this dilemma we determine the discount on each complex that will not sell within the reasonable of time and apportion one-third of the aggregate discount to each complex so that a hypothetical buyer will buy all three complexes within the reasonable_time because we are unsure which complexes will not sell within the reasonable_time we determine the discount on the basis of the complexes' average market_value the complexes' average market_value is dollar_figure dollar_figure dollar_figure dollar_figure and the discount rates for the complexes that will not sell for and months are and percent respectively thus we apply a 189-percent discount to each apartment complex the dollar discount for each of the complexes is as follows the landings fox hill stonehenge conclusion dollar_figure dollar_figure x dollar_figure dollar_figure x dollar_figure dollar_figure x a market absorption discount of percent inheres in the fair_market_value of each apartment complex none of the other real_estate is valued by reference to a discount for market absorption in reaching our conclusions we have considered all arguments made by the parties and to the extent not addressed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
